Citation Nr: 0841115	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  95-34 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chronic right wrist 
and right thumb injury residuals to include as secondary to 
the veteran's service-connected knee disabilities.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
an incisional hernia, claimed as due to the veteran's aortic 
aneurysm repair performed at a VA Medical Center.  

3.  Entitlement to an increased rating for the veteran's 
bilateral hearing loss disability, currently evaluated as 40 
percent disabling.

4.  Entitlement to an initial rating in excess of 10 percent 
for the veteran's left knee pyogenic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to 
December 1951.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from October 1994, June 1999, and 
February 2000 rating decisions of the Department of Veterans 
Affairs' (VA) Regional Office (RO) in New Orleans, Louisiana, 
that denied the benefits sought on appeal.  

In March 2004 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now partially 
ready for appellate disposition.  The Board notes that at the 
time of the March 2004 remand, the issues on appeal included 
a claim for a total rating based on individual 
unemployability.  In a February 2008 rating decision that 
claim was granted and as such, is no longer on appeal and 
will not be addressed by this decision.

The Board notes that the claim regarding the veteran's left 
knee has been recharacterized as an initial increased rating 
claim, based on an April 1954 letter filed subsequent to the 
October 1953 rating decision that granted the veteran service 
connection for this issue.  The Board construes this April 
1954 letter as a timely notice of disagreement to that rating 
decision.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that in a September 2006 VA Form 21-4138 the 
veteran raised the issue of Meniere's Disease.  This issue is 
referred to the RO for all appropriate action.

The issue of an initial increased rating for the veteran's 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's right wrist and right thumb injury 
residuals were not manifested in service, and are not shown 
to be causally or etiologically related to active service or 
to any service-connected disability.

2.  The evidence of record does not establish a current 
incisional hernia disability.

3.  At worst, the veteran manifests Level V hearing in his 
right ear and Level V hearing in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the veteran's 
right wrist and right thumb injury residuals have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.310 
(2007).

2.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C. § 1151 for an 
incisional hernia have not been met. 38 U.S.C. § 1151 (West 
2002); 38 C.F.R. § 3.358 (2007).
3.  The criteria for an evaluation in excess of 40 percent 
for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim
To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006. Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.

In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service- 
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.

These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the Schedule for Rating Disabilities (38 
C.F.R. part 4) for evaluating that particular nonservice- 
connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the veteran's 
October 2003 claim was pending before the regulatory change 
was made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the revision, as this version is more 
favorable to the veteran. See generally, VAOGCPREC 7-03 and 
VAOPGCPREC 3-00.

The Board finds that service connection for right wrist and 
right thumb injury residuals is unwarranted on either a 
direct or secondary basis.  As described in detail below, 
while the veteran has a current diagnosis, there is no 
evidence that this disability manifested in service, or that 
it is linked to active service or to his service-connected 
knee disability as contended.

Taking direct service connection first, the record shows a 
current diagnosis of contractures of the hand with ulnar 
deviation, most recently documented in a VA treatment note of 
January 2008.  However, his service medical records do not 
show any complaints of or treatment pertaining to his right 
hand in service.  The service medical examinations of record 
were normal in this regard.  Moreover, there is no nexus 
evidence addressing any direct relationship between the 
veteran's current hand condition and service.  As such, the 
evidence is not in equipoise as it applies to this theory of 
entitlement, and service connection on a direct basis is 
denied.

As for secondary service connection, the veteran has 
contended that a link exists between his right hand condition 
and his service-connected knee disabilities as his knee 
disabilities have caused him to fall several times causing 
injury to his right wrist and thumb.  As stated above, the 
veteran is currently diagnosed with a contracture with ulnar 
deviation, and service connection is currently in effect for 
both a right and left knee disability.  However, the evidence 
does not support that the veteran's hand condition was either 
caused or aggravated by his service-connected knee 
disabilities .

There is no positive evidence to support service connection 
on a secondary basis.  Pursuant to the Board's remand in 
March 2004, a medical opinion was sought to address the issue 
of secondary service connection.  In May 2007 the veteran 
underwent a VA examination.  The examiner found that it is 
"more likely than not that the cause of these conditions are 
due to age and it is UNLIKELY due to a wrist fx even if such 
a fx occurred."  (emphasis in original).  The examiner 
explained, "the contractures and thumb strictures described 
would NOT be from a single fall to the wrist. Such 
contractures and thumb strictures are often (but not always) 
assoc with repetitive minor hand/thumb injuries such as 
trauma such as trauma from a reciprocating concrete buster 
and in the elderly arise of their own accord without 
trauma."   There are no nexus opinions to the contrary of 
the May 2007 VA examination report.  A VA examination for 
this claim was conducted in July 2005 but the examiner 
provided no nexus opinion, positive or negative.  Moreover, 
VA treatment notes of October 2007 and January 2008 state the 
veteran "has contractures that are often seen in RA 
[rheumatoid arthritis]," rather than attributing the 
condition to any fall.  As such, the evidence is not in 
equipoise as it applies to this theory of entitlement, and 
service connection on a secondary basis is denied.

In reaching this decision the Board considered the veteran's 
arguments in support of his assertion that his right hand 
condition is related to service and/or to his knee 
disabilities.  The Board has also considered the veteran's 
daughter's October 1999 letter in this regard.  However, the 
veteran and his daughter, as a lay persons untrained in the 
field of medicine, are not competent to offer an opinion in 
this regard. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). These arguments do not provide a factual predicate 
upon which compensation may be granted.  For all of these 
reasons, service connection must be denied.

The Board notes that while the veteran has been afforded VA 
examinations, no VA opinion pertaining to direct service 
connection has been obtained with respect to the veteran's 
claim.  However, the Board finds that the evidence, which 
reveals that the veteran did not have this disability during 
service warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  As service and post-
service medical records provide no basis to grant this claim, 
and in fact provide evidence against this claim, the Board 
finds no basis for a VA examination or medical opinion to be 
obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Simply stated, 
the standards of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely, what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised on an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that  a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 61 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)
The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also, 38 U.S.C.A. § 
5103(a)(2) (West 2002).

1151 Claim
The veteran is claiming entitlement to compensation under 38 
U.S.C.A. § 1151. He contends he incurred an incisional hernia 
due to an abdominal aortic aneurysm surgery performed at the 
VA Medical Center in Biloxi, Mississippi in 1991. 

In analyzing claims under 38 U.S.C.A. § 1151, it is important 
to note that the law underwent revision effective October 1, 
1997. In this case, the veteran filed his § 1151 claim in 
January 1999. Accordingly, the post October 1, 1997 version 
of the law and regulation must be applied. See VAOPGCPREC 40- 
97. 
 
In pertinent part, the current version of 38 U.S.C. § 1151 
reads as follows: 
 
'(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service- connected. For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-- 
 
'(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.' 
 
Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication. Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993). A claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment. 
 
Applicable regulation provides that where it is determined 
that there is additional disability resulting from a disease 
or injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability. 38 C.F.R. § 3.361 (2006). 

As noted, a prerequisite to an award under 38 U.S.C.A. § 
1151, the evidence must demonstrate that the veteran has 
suffered an 'additional disability' or death as the result of 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA. See 38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.358 (2003).  From the facts of record, 
it is clear that compensation under 38 U.S.C.A. § 1151 is not 
appropriate in this case. While the medical record does 
confirm the aneurysm surgery in 1991, and there is 
documentation of a hernia in as early as February 1994 and a 
repair of the hernia in April 2000, the current medical 
record shows the veteran currently has no disability.  A VA 
examiner in August 2005 found, "[t]here is no obvious hernia 
upon evaluation of this patient."  The examiner further 
explained, "[t]here is an area, which appears to be on 
physical examination a firm protrusion at the distal end of 
the sternum. The patient has a very prominent xiphoid 
process. This is not a hernia, it is not involved in the 
incision itself at all. This is the only area on physical 
exam involving that incision that I could even remotely think 
was in question as to being an incisional hernia, but it is 
not within the excision, it is proximal to it and it is firm 
and appears to be quite prominent xiphoid process.  So 
examination for [the veteran], no visible incisional 
hernia."

As the evidence fails to establish the existence of a current 
disability, it cannot be found that the veteran has suffered 
an 'additional disability' or death as the result of VA care, 
treatment, or examination. The law is clear that in the 
absence of a current disability, VA benefits cannot be 
granted. See Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); and 
Chelte v. Brown, 10 Vet. App. 268 (1997). Therefore, the 
veteran's claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for an incisional hernia is precluded here. 
The Board is cognizant that the veteran himself believes that 
he has an incisional hernia caused by his aneurysm surgery at 
the VA Medical Center. However, he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation. As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 
 
In conclusion, it has not been shown that any additional 
disability exists as a result of the veteran's aneurysm 
surgery in 1991. Moreover, the evidence of record does not 
demonstrate carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in treating the veteran. For these reasons, a grant of 
compensation pursuant to 38 U.S.C.A. § 1151 is not 
permissible here. As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990). 

Increased Rating Claim
At the outset, the Board observes that an unappealed rating 
decision of May 1953 granted service connection for the 
veteran's bilateral hearing loss.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is a present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
VA regulations require that an examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85 (2006).  

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.  
	
Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 
Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average.



Puretone Threshold Average
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI
*This table is for use only as specified in §§ 4.85 and 4.86

Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

38 C.F.R. § 4.85 (2006).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss. 
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
veteran's claim. However, on June 10, 1999, new provisions 
were added to the schedular criteria allowing special 
consideration to cases of exceptional patterns of hearing 
impairment. See 38 C.F.R. § 4.86 (2007). The provisions of 38 
C.F.R. § 4.86(a) provide that when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral. Each ear will be evaluated 
separately. The provisions of 38 C.F.R. § 4.86(b) provide 
that when the puretone threshold is 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral. That 
numeral will then be elevated to the next higher Roman 
numeral. Each ear will be evaluated separately. 

In this case, a number of VA examinations have been conducted 
assessing the veteran's hearing.  
		
A December 2007 VA examination revealed the following 
puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
AVG.
RIGHT
70
60
65
75
67.5
LEFT
70
65
60
80
68.75

The speech recognition score for the right ear was 88% and 
the speech recognition score for the left ear was 84%.  The 
mechanical application of the above results compels a numeric 
designation of III in the right ear and III in the left ear  
under Table VI.  However, as the veteran manifests a puretone 
threshold above 55 at each of the four specified frequencies 
in each ear, the criteria for exceptional patterns of hearing 
loss under 38 C.F.R. § 4.86(a) are met.  Under Table VIa, 
puretone threshold averages of 67.5 and 68.75 results in a 
numeric designation of V for each ear.  As Table VI affords 
the veteran a higher numeral, it controls.  Under Table VII 
(38 C.F.R. § 4.85), the designation of V in each ear  
requires the assignment of a 20 percent evaluation under 
Diagnostic Code 6100. This does not provide a basis for an 
evaluation in excess of 40 percent.

An August 2005 VA examination revealed the following puretone 
thresholds, in decibels:



HERTZ




1000
2000
3000
4000
AVG.
RIGHT
75
70
70
80
73.75
LEFT
90
75
70
75
77.5

The speech recognition score for the right ear was 90% and 
the speech recognition score for the left ear was 92%.  The 
mechanical application of the above results compels a numeric 
designation of III in the right ear and II in the left ear  
under Table VI.  However, as the veteran manifests a puretone 
threshold above 55 at each of the four specified frequencies 
in each ear, the criteria for exceptional patterns of hearing 
loss under 38 C.F.R. § 4.86(a) are met.  Under Table VIa, 
puretone threshold averages of 73.75 and 77.5 results in a 
numeric designation of VI in the right ear and VII in the 
left ear.  As Table VI affords the veteran higher numerals, 
it controls.  Under Table VII (38 C.F.R. § 4.85), the 
designation of V in each ear  requires the assignment of a 30 
percent evaluation under Diagnostic Code 6100. This does not 
provide a basis for an evaluation in excess of 40 percent.

A September 1998 VA examination revealed the following 
puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
AVG.
RIGHT
70
65
65
70
67.5
LEFT
80
65
65
65
68.75

The speech recognition score for the right ear was 94% and 
the speech recognition score for the left ear was 94%.  The 
mechanical application of the above results compels a numeric 
designation of II in the right ear and II in the left ear  
under Table VI.  However, as the veteran manifests a puretone 
threshold above 55 at each of the four specified frequencies 
in each ear, the criteria for exceptional patterns of hearing 
loss under 38 C.F.R. § 4.86(a) are met.  Under Table VIa, 
puretone threshold averages of 67.5 and 68.75 results in 
numeric designations of V in each ear.  As Table VI affords 
the veteran higher numerals, it controls.  Under Table VII 
(38 C.F.R. § 4.85), the designation of V in each ear  
requires the assignment of a 20 percent evaluation under 
Diagnostic Code 6100. This does not provide a basis for an 
evaluation in excess of 40 percent.

A November 1997 VA examination revealed the following 
puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
AVG.
RIGHT
70
65
70
65
67.5
LEFT
85
60
60
65
67.5

The speech recognition score for the right ear was 92% and 
the speech recognition score for the left ear was 90%.  The 
mechanical application of the above results compels a numeric 
designation of II in the right ear and III in the left ear  
under Table VI.  However, as the veteran manifests a puretone 
threshold above 55 at each of the four specified frequencies 
in each ear, the criteria for exceptional patterns of hearing 
loss under 38 C.F.R. § 4.86(a) are met.  Under Table VIa, 
puretone threshold averages of 67.5 results in numeric 
designations of V in each ear.  As Table VI affords the 
veteran higher numerals, it controls.  Under Table VII (38 
C.F.R. § 4.85), the designation of V in each ear  requires 
the assignment of a 20 percent evaluation under Diagnostic 
Code 6100. This does not provide a basis for an evaluation in 
excess of 40 percent.

An October 1997 VA examination revealed the following 
puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
AVG.
RIGHT
70
65
65
65
66.25
LEFT
85
60
60
70
68.75

The speech recognition score for the right ear was 92% and 
the speech recognition score for the left ear was 88%.  The 
mechanical application of the above results compels a numeric 
designation of II in the right ear and III in the left ear  
under Table VI.  However, as the veteran manifests a puretone 
threshold above 55 at each of the four specified frequencies 
in each ear, the criteria for exceptional patterns of hearing 
loss under 38 C.F.R. § 4.86(a) are met.  Under Table VIa, 
puretone threshold averages of 67.5 results in numeric 
designations of V in each ear.  As Table VI affords the 
veteran higher numerals, it controls.  Under Table VII (38 
C.F.R. § 4.85), the designation of V in each ear  requires 
the assignment of a 20 percent evaluation under Diagnostic 
Code 6100. This does not provide a basis for an evaluation in 
excess of 40 percent.

A June 1994 VA examination revealed the following puretone 
thresholds, in decibels:



HERTZ




1000
2000
3000
4000
AVG.
RIGHT
65
60
65
65
63.75
LEFT
75
55
50
60
60

The speech recognition score for the right ear was 98% and 
the speech recognition score for the left ear was 98%.  The 
mechanical application of the above results compels a numeric 
designation of II in the right ear and II in the left ear  
under Table VI.  However, as the veteran manifests a puretone 
threshold above 55 at each of the four specified frequencies 
in the right ear, the criteria for exceptional patterns of 
hearing loss under 38 C.F.R. § 4.86(a) are met.  Under Table 
VIa, a puretone threshold average of 63.75 for the right ear 
results in a numeric designations of V.  As Table VI affords 
the veteran higher numerals, it controls.  Under Table VII 
(38 C.F.R. § 4.85), the designation of V in the right ear and 
II in the left ear requires the assignment of a 10 percent 
evaluation under Diagnostic Code 6100. This does not provide 
a basis for an evaluation in excess of 40 percent.

Based on all of these results, there is no basis for an 
evaluation in excess of 10 percent.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
April 2004 and May 2004 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The letter of April 2004 specifically 
informed the veteran that he should submit any additional 
evidence that he had in his possession.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The Board additionally calls attention to the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (January 
30, 2008), which pertains to increased rating claims.  In 
Vazquez-Flores, the Court found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and (4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  In this case, the 
RO provided the veteran with a letter dated from May 2008 
which fully complies with each of the four notice 
requirements of Vazquez.

Not all of the veteran's duty-to-assist letters were provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  While the notices provided do not include any 
information concerning the evaluation or the effective date 
that could be assigned should the claims be granted, Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), since this decision 
affirms the RO's denials, the veteran is not prejudiced by 
the failure to provide him that further information.  For all 
of these reasons, the Board concludes that the appeal may be 
adjudicated without a remand for further notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had hearings before the RO and 
before the Board.  He has been afforded a number of VA 
examinations.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  Indeed, in May 2008 the veteran indicated he 
has no additional evidence to submit.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  


ORDER

Service connection for chronic right wrist and right thumb 
injury residuals is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 an 
incisional hernia is denied.  

An evaluation in excess of 40 percent for bilateral hearing 
loss is denied.
REMAND

A remand is necessary in order to afford the veteran a 
current VA examination for his left knee before the increased 
rating claim is adjudicated.  The veteran's subjective 
complaints of instability of his left knee are replete 
throughout the claims file.  The veteran was last afforded a 
VA examination of his knee in July 2005.  He reported to the 
examiner that he suffers from the knee giving way.  However, 
the examiner made no findings as to subluxation or 
instability, and did not make findings sufficient to rate the 
veteran under any diagnostic code other than the ones 
pertaining to limitation of motion.  The Board notes that 
separate compensable ratings may be assigned for a knee 
disorder if there is both instability under Diagnostic Code 
5257, and arthritis which causes limitation of motion under 
Diagnostic Codes 5260 or 5261.  See VAOPGCPREC 23-97.  The 
current medical evidence obtained since the July 2005 VA 
examination also does not provide sufficient information to 
rate the veteran based on his current status.  Moreover, it 
appears that the last x-rays taken of the veteran's left knee 
are dated from the 1990s.  As such, the complete and current 
status of the veteran's service-connected disability for VA 
rating purposes, to include the possibility of ratings under 
alternative diagnostic codes, should be assessed.  In the 
case of a disability compensation claim, VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2007). 

The Board additionally notes that during the pendency of this 
appeal the Court issued Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice and assistance 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to the effective date of an award in an 
increased rating claim.  Notice needs to be provided to the 
veteran in this regard. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.	Schedule the veteran for a VA 
examination in order 
to determine the current severity of his 
left knee disability.  All indicated 
tests and studies must be performed and 
all findings must be reported in detail.  
The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.

Specifically, the examination report must 
include ranges of motion, with notations 
as to the degree of motion at which the 
veteran experiences pain, if any.  
Additionally, the examiner should 
specifically identify whether the 
veteran's right knee impairment is best 
characterized as "slight," "moderate," 
or "marked" based on impairment of the 
tibia and fibula.  The pertinent rating 
criteria, specifically, DCs 5256-5263, 
must be provided to the examiner, and the 
findings reported must be sufficiently 
complete to allow for rating under all 
alternate criteria.  

The examiner should identify and 
completely describe all current 
symptomatology, including any scars 
associated with the veteran's left knee 
disability.  Findings should be made as 
to the number of scars, their size, 
whether they cause limited motion, 
whether they are deep, and whether they 
are superficial, unstable, or painful.

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


